Citation Nr: 1417763	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-29 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to an increased rating for left elbow osteoarthritis, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1955 to April 1959.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which reopened the Veteran's claim of service connection for left ear hearing loss and confirmed the previous denial.  It also denied an increased rating for the Veteran's service-connected left elbow disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Service Connection for Left Ear Hearing Loss 

In the September 2011 rating decision, the RO reopened the Veteran's claim of service connection for left ear hearing loss and continued the previous denial.  The Veteran timely submitted a notice of disagreement in July 2012.  However, the RO has not issued a statement of the case in response to the Veteran's notice of disagreement.  Accordingly, this issue must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

II. Increased Rating for a Left Elbow Disability

The Veteran was afforded a VA examination in July 2010 to determine the current severity of his left elbow disability.  The examiner did not measure elbow extension or report the point, if any, at which pain caused additional functional impairment due to weakened movement, excess fatigability, incoordination, or flare ups.  Thus, clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013). 

Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case on the issue of entitlement to service connection for left ear hearing loss.  This issue should not be returned to the Board unless the Veteran submits a sufficient substantive appeal.

2.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected left elbow disability.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of left elbow flexion, extension, supination, and pronation should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.

The examiner should report if there is ankylosis and, if so, whether it is favorable or unfavorable and the angle at which the elbow is held.

The examiner should also report the nature and severity of any impairment of the radius or ulna and whether there is any flail joint of the left elbow. 

The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, including limitation during flare-ups, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

